 



Horizon Mineral Corp.

9101 West Sahara Avenue

Las Vegas, Nevada

89117

 

PRIVATE & CONFIDENTIAL




March 15, 2014




Boomchat Inc.

1685 H Street Suite 676

Blaine WA 98230




Attention: Robert Coleridge




RE:

PROPOSED SHARE EXCHANGE




Dear Robert:




This letter of intent (“LOI”) summarizes the mutual understandings and
commitments in respect of a proposed transaction (the “Transaction”) among
Horizon Minerals Corp. (“Horizon”), Boomchat Inc. (“Boomchat”) and all of the
shareholders of Boomchat (the “Shareholders”). The Transaction will take the
form of a share exchange pursuant to which Horizon will acquire all of the
issued and outstanding common shares of Boomchat (each, a “Boomchat Share”), in
exchange for common shares of Horizon (each, a “Horizon Share”), with the result
being that Boomchat will become a wholly owned subsidiary of Horizon upon the
completion of the Transaction. Horizon and Boomchat agree to work together to
determine the appropriate structure for the Transaction, to be fully set out in
the Definitive Agreement (as defined below), whether by share exchange, plan of
arrangement, amalgamation or otherwise, with a view to minimizing any negative
tax implications of the Transaction.




The matters described in this LOI reflect the present intention of Horizon and
Boomchat, but are not intended to be binding on either of the parties and do not
constitute a definitive agreement excepting sections 14, 16, 18, 19 and 20
hereof, which shall remain binding on the parties.




All references to currency in this LOI are to United States Dollars.




Background




Horizon is a Delaware incorporated company that is registered under the United
State Securities Exchange Act of 1934, is an “OTC Reporting Issuer” and quoted
on the OTC Bulletin Board and OTCQB under the symbol “HZNM”. On March 15, 2014
Horizon is authorized to issue 200,000,000 common shares, of which 66,000,000
are issued and outstanding, and has no incentive stock options or other
convertible securities outstanding.




Boomchat is a private Nevada company in the business of providing technology
solutions. It is authorized to issue 75,000,000 common shares, of which no more
than 75,000,000 will be issued and outstanding on the closing date of the
Transaction (the “Closing Date”). Boomchat does not have any incentive stock
options or other convertible securities outstanding.




Consideration




1.

On the Closing Date, Horizon will acquire all of the issued and outstanding
Boomchat Shares in exchange for 36,000,000 million Horizon Shares.




2.

Upon signing a Definitive Agreement Horizon will pay Boomchat $50,000 USD.




3.

30 days after signing the Definitive Agreement Horizon will pay Boomchat
$100,000 USD




4.

60 days after signing the Definitive Agreement Horizon will pay Boomchat
$100,000 USD.











--------------------------------------------------------------------------------

-2-




Mutual Due Diligence




5.

Upon the execution of this LOI and until the close of business on March 30, 2014
(the “Due Diligence Period”), each of Horizon and Boomchat and its
representatives shall be entitled to conduct and complete its due diligence
investigations of the other party, including its financial condition, affairs
and assets, and shall be provided full access to the business, records,
management, contracts, commitments and other documentation of the other party
for such purpose. The Due Diligence Period may be extended by written consent of
both Horizon and Boomchat.




Definitive Agreement




6.

Upon the execution of this LOI, Horizon and Boomchat shall begin negotiations
with a view to settling and signing a definitive agreement (the “Definitive
Agreement”) which will set out in full their ongoing relationship and the terms
of the Transaction. The parties will negotiate in good faith to complete the
Definitive Agreement to be signed by Horizon, Boomchat and, if required by
Horizon, the Shareholders, as soon as reasonably practicable and in any event on
or before April 15, 2014. The Definitive Agreement will incorporate the terms
and conditions of this LOI, together with such additional representations,
warranties, covenants, terms and conditions respecting the Transaction and all
related matters as are usual and customary in transactions of a similar size and
character, including, without restricting the generality thereof,
representations and warranties with respect to Boomchat’s ownership of and title
to its assets; the Shareholders’ title to the Boomchat Shares; and the
organization, authority, share capital and business operations of Boomchat
(including Boomchat’s liabilities, licenses, contracts, permits, financial books
and records, financial statements and compliance with laws).




Closing Date




7.

The Closing Date shall be specified in the Definitive Agreement and shall be no
later than 60 days after the date the Definitive Agreement has been executed and
delivered by the parties, or such other date as the parties may agree in
writing. Notwithstanding the foregoing, the parties agree to use reasonable
commercial efforts to complete the Transaction at the earliest possible date,
subject to the satisfaction of all conditions precedent.




Name Change




8.

Upon the completion of the Transaction or as soon as practicable thereafter,
Horizon will change its name to “Boomchat” or such other name as the parties may
agree upon.




Directors and Officers




9.

On or before the Closing Date, the current directors of Horizon shall tender
their resignations from the board of the directors. On the completion of the
Transaction, the directors and officers of Horizon shall be as follows:




CEO: Robert Coleridge




or, if any of such persons are not acceptable to applicable securities
regulatory authorities, such persons to be agreed by Horizon and Boomchat,
subject to applicable securities regulatory authorities.




10.

Horizon will take such steps as may be necessary, including the filing of an
information statement pursuant to Section 14(f) of the United States Securities
Exchange Act of 1934, as amended, (the “Exchange Act”) and Rule 14f-1
thereunder, to effect the changes in the officers and directors as set out in
section 6.














--------------------------------------------------------------------------------

-3-




Representations and Warranties of Horizon




11.

Horizon hereby represents and warrants to Boomchat that:




(a)

it has good and sufficient right and authority to enter into this LOI and carry
out its obligations hereunder;




(b)

it is duly incorporated and in good standing in the state of Delaware;




(c)

the Horizon Shares are not suspended from trading or cease-traded;




(d)

all of its public filings available at www.edgar.com are true, complete and
correct in all material respects;




(e)

other than the Horizon Shares referred to in this LOI, there are no other
shares, options, warrants, convertible notes or debentures, agreements,
documents, instruments or other writings of any kind whatsoever which constitute
a “security” of Horizon which are outstanding;




(f)

there are no outstanding actions, suits, judgments, investigations or
proceedings of any kind whatsoever against or affecting Horizon at law or in
equity or before or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau or agency of any kind
whatsoever nor are there, to the best of its knowledge, any pending or
threatened; and




(g)

the entering into and the performance of this LOI and the transactions
contemplated herein will not result in the violation of any of the terms and
provisions of the constating documents of Horizon, any shareholders’ or
directors’ resolutions, or any indenture or other material agreement, written or
oral, to which it may be bound or by which it may be subject, or any judgment,
decree, order, rule or regulation of any court or administrative body by which
it is bound or, to the best of its knowledge, any statute or regulation
applicable to it.




Representations and Warranties of Boomchat




12.

Boomchat hereby represents and warrants to Horizon that:




(a)

it has good and sufficient right and authority to enter into this LOI and carry
out its obligations hereunder;




(b)

it is duly incorporated and in good standing in the state of Nevada, and is not
subject to any regulatory decision or order prohibiting or restricting trading
in its securities;




(c)

other than the Boomchat Shares referred to in this LOI, there are no other
shares, options, warrants, convertible notes or debentures, agreements,
documents, instruments or other writings of any kind whatsoever which constitute
a “security” of Boomchat which are outstanding;




(d)

it is developing and/or operating a simple private image and video sharing
solution for mobile users in Asia using smartphone App with secured cloud
service to share private media on demand and send them to a controlled list of
recipients;




(e)

there are no outstanding actions, suits, judgments, investigations or
proceedings of any kind whatsoever against or affecting Boomchat at law or in
equity or before or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau or agency of any kind
whatsoever nor are there, to the best of its knowledge, any pending or
threatened; and

















--------------------------------------------------------------------------------

-4-




(f)

the entering into and the performance of this LOI and the transactions
contemplated herein will not result in the violation of any of the terms and
provisions of the consenting documents of Boomchat, any shareholders’ or
directors’ resolutions, or any indenture or other material agreement, written or
oral, to which it may be bound or by which it may be subject, or any judgment,
decree, order, rule or regulation of any court or administrative body by which
it is bound or, to the best of its knowledge, any statute or regulation
applicable to it.




Conditions to the Obligations of Horizon, Boomchat and the Shareholders




13.

The Definitive Agreement will contain customary conditions to closing such as
approval by applicable securities regulatory authorities and any other necessary
regulatory approvals and the accuracy of the representations and warranties
therein, as well as the following additional conditions:




(a)

completion by Horizon of its due diligence investigation of Boomchat to the
satisfaction of Horizon, including the nature and value of Boomchat’s assets and
financial condition and the nature and extent of Boomchat’s obligations;




(b)

completion by Boomchat of its due diligence investigation of Horizon to the
satisfaction of Boomchat, including the nature and value of Horizon’s assets and
financial condition and the nature and extent of Horizon’s obligations;




(c)

the satisfactory review by both Horizon and Boomchat of the tax and securities
implications of the Transaction;




(d)

Boomchat and the Shareholders taking all proper steps, actions and corporate
proceedings for the sale to Horizon of the Boomchat Shares, including any
resolutions required to ensure that the Boomchat Shares are transferred free and
clear of any encumbrances, adverse claim, right or interest;




(e)

Boomchat and Horizon obtaining all required directors, regulatory, and third
party consents;




(f)

the issuance of Horizon Shares to the Shareholders being exempt from the
prospectus and registration requirements of applicable securities laws; and




(g)

if required by the SEC, receipt of a valuation and fairness opinion in respect
of the Transaction, which opinion has not been subsequently withdrawn.




Fees and Expenses




14.

Horizon and Boomchat agree that, whether or not the Transaction is consummated,
they will pay their own fees and expenses (including those of their
representatives) and any fee for advice or opinions incurred in connection with
their due diligence investigations and the negotiation, preparation, execution
and delivery of this LOI and the Definitive Agreement.




Disclosure




15.

Horizon and Boomchat will work in good faith to ensure the timely receipt of all
applicable approvals and to provide full, true and complete disclosure to each
other of the materials reasonably required in connection with their respective
due diligence reviews in a timely fashion having regard to the scope and nature
of the transactions described in this LOI.




















--------------------------------------------------------------------------------

-5-







Publicity




16.

The parties agrees to provide each other with draft copies of any press releases
or public announcements with respect to this LOI or the Transaction and any
other matters contemplated herein a reasonable time before issuing such release.
No disclosure or announcement, public or otherwise, in respect of this LOI or
the Transaction may be made by either party without first consulting other party
as to timing, content and method, provided that the obligations herein will not
prevent any party from making, after such consultation with the other parties,
such disclosure as its counsel advises is required by applicable laws.




Termination




17.

Each of Horizon and Boomchat shall, in its sole discretion, have the right to
terminate this LOI as follows:




(a)

if either Horizon or Boomchat is not satisfied with the results of its due
diligence investigation of the other party or as to the legal or tax
consequences of concluding the Transaction as contemplated herein, provided
notice of such termination is given to the other party on or before expiry of
the Due Diligence Period; or




(b)

the Definitive Agreement is not executed on or before April 15, 2014, or such
later date as may be agreed to in writing by the parties.




In the event this LOI is terminated as provided for herein, the provisions of
sections 14, 16 and 18 of this LOI shall survive such termination.




Confidentiality




18.

Any information concerning either of the parties and their respective affiliates
which has been disclosed to the other party or its representatives, but has not
been publicly disclosed, shall be kept strictly confidential and shall not be
disclosed or used by the recipient thereof, whether or not the closing of the
Transaction occurs, unless such party otherwise agrees in writing or unless
disclosure is required in order for such party to comply with applicable laws or
a court order.

All such information in any form whatsoever, including, without limitation,
copies thereof and derivative materials made therefrom will be returned to the
party originally delivering them or, at the direction of such party, destroyed
in the event that the Transaction is not completed.




Exclusivity




19.

Each of the parties agrees that it will not accept, solicit, initiate or
encourage proposals or offers from any other party relating to the acquisition
or disposition of all or any part of its issued or unissued shares or assets
from the date of this LOI until the Closing Date.




Carry on Business




20.

Horizon agrees that it will carry on its business in the ordinary course until
the Closing Date and that it will not, without the prior written consent of
Boomchat, terminate, hire or appoint any officer, director or employee;
terminate or enter into any material contract, permit, license, lease or other
similar instrument; incur any debts or liabilities other than in the ordinary
course of business; alter its constating documents. In addition, Horizon will
not, without the prior written consent of Boomchat, issue any securities except
as provided herein.








--------------------------------------------------------------------------------

-6-







Further Assurances




21.

The parties will with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to obtain the approval of
applicable regulatory authorities to the transactions contemplated in this LOI,
and each party will provide such further documents or instruments as may be
necessary to effect the purposes of this LOI. Without restricting the foregoing,
Boomchat acknowledges that it will be required to submit to the SEC detailed
information about its business and affairs.




Good Faith




22.

Horizon and Boomchat agree to perform or cause to be performed all such acts and
deeds as may be required to give full force and effect to the terms and
provisions of this LOI, and to cooperate with each other and each other’s
counsel and other professional advisors in the preparation, execution and
delivery of any and all documents or instruments necessary to give full force
and effect to the terms and provisions set out herein and in the Definitive
Agreement and any other documents required to give effect hereto.




No Assignment




23.

This rights and obligations created by this LOI are not assignable by either
party.




Entire Agreement




24.

This LOI contains the entire agreement between the parties and supersedes all
prior letters of intent, agreements, representations, warranties, statements,
promises, information, arrangements and understandings, whether oral or written,
express or implied with respect to the subject matter hereof.




Severability




25.

In the event any provisions of this LOI are deemed unenforceable, invalid or
void, in whole or in part, by any court of competent jurisdiction, the remaining
terms and provisions will remain in full force and effect.




Governing Law




26.

This LOI shall be governed by and construed in accordance with the laws of the
state of Delaware.




Counterparts




27.

This LOI may be executed in any number of counterparts or by electronic
transmission, each of which will constitute an original and all of which
together shall form one document.
















-THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK-

















--------------------------------------------------------------------------------

-7-







Time




28.

Time is of the essence of this LOI.




If the foregoing reflects your understanding of our mutual intent in relation to
the Transaction, please indicate your confirmation by executing and returning an
originally signed copy of this LOI at your earliest convenience.







HORIZON MINERALS CORP.




By: /s/ Robert Fedun




Confirmed this 15 day of March, 2014 by:







BOOMCHAT INC.




By: /s/    


































































